EXHIBIT 10.2

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 23, 2008, by and among the following: (i) AMERICAN GREETINGS
CORPORATION, an Ohio corporation (the “Company”); (ii) the Lenders, as defined
in the Credit Agreement, signatory hereto; and (iii) NATIONAL CITY BANK, as
Global Agent, as defined in the Credit Agreement.

RECITALS:

A.    The Company has entered into the Credit Agreement, dated as of April 4,
2006 (as amended and as the same may from time to time be further amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), with the
Foreign Subsidiary Borrowers (as defined therein) from time to time party
thereto, the Lenders from time to time party thereto, National City Bank, as the
Global Agent, joint lead arranger, joint bookrunner, Swing Line Lender and LC
Issuer, UBS Securities LLC, as joint lead arranger, joint bookrunner and
Syndication Agent, and KeyBank National Association, JPMorgan Chase Bank, N.A.,
and LaSalle Bank National Association, as Co-Documentation Agents.

B.    The Company has requested the Global Agent and the Lenders to agree to
amend certain provisions of the Credit Agreement and consent to certain
transactions, as set forth herein.

C.    The Global Agent and the Lenders signatory hereto are willing to give such
consents and agree to such amendments pursuant to the terms and subject to the
conditions set forth herein.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the parties hereto agree as follows:

Section 1. Definitions.    Unless otherwise defined herein, each capitalized
term used in this Amendment and not defined herein shall have such meaning
ascribed to it in the Credit Agreement.

Section 2. Consents.

2.1    Consent to Sale. The Company has advised the Global Agent and the Lenders
that the Company would like to sell its Strawberry Shortcake, Care Bears and
Sushi Pack properties (the “Properties”). In connection therewith, on July 20,
2008, the Company entered into an agreement (the “Cookie Jar Agreement”) with
Cookie Jar Entertainment Inc. (“Cookie Jar”) pursuant to which the Company
agreed to sell the Properties to Cookie Jar. The terms of the Cookie Jar
Purchase Agreement provide that under certain circumstances the Company may
solicit offers from third parties to purchase the Properties. The consummation
of the sale of the Properties, whether consummated with Cookie Jar or such other
third party (the “Sale Transaction”), is prohibited by certain provisions of the
Credit Agreement, including, without limitation, Section 7.02 of the Credit
Agreement, and the Company has requested that the Global Agent and the Lenders
consent to the Sale Transaction, whether pursuant to the Cookie Jar Purchase
Agreement or otherwise. The Global Agent and the Lenders hereby (i) consent to
the Sale Transaction, whether pursuant to the Cookie Jar Purchase Agreement or a
sale of the Properties to another Person, and (ii) waive any provision in the
Credit Agreement and the other Loan Documents that prohibits the consummation of
the Sale Transaction, in each case subject to, and based upon, the following
terms and conditions:



--------------------------------------------------------------------------------

(a)    the final and definitive agreement governing the Sale Transaction (the
“Purchase and Sale Agreement”), and all material documents related thereto,
shall have been provided to the Global Agent at least five days (or such shorter
time agreed to by the Global Agent) prior to the consummation of the Sale
Transaction and such documents shall be in form and substance reasonably
satisfactory to the Global Agent;

(b)    the consummation of the Sale Transaction pursuant to the Purchase and
Sale Agreement shall have been approved by the Board of Directors of the
Company;

(c)    the consideration for the Sale Transaction represents fair value for the
Properties and at least 80% of such consideration consists of cash;

(d)    no Default or Event of Default shall exist prior to or immediately after
giving effect to the Sale Transaction and the terms of this Amendment;

(e)    after giving effect to the Sale Transaction, the Company shall be in
compliance, on a pro forma basis, with the financial covenants contained in
Section 7.07 of the Credit Agreement;

(f)    the Company shall have delivered on the date the Sale Transaction is
consummated an officer’s certificate executed on behalf of the Company, which
certificate shall contain a certification (i) confirming satisfaction of the
conditions set forth in each of paragraphs (c), (d) and (e) of this Section 2.1
and (ii) that attached thereto are true, correct and complete copies of the
Purchase and Sale Agreement and all material documents related thereto; and

(g)    the Company shall use the Net Cash Proceeds received from the Sale
Transaction in accordance with Section 2.16(c)(vi) of the Credit Agreement.

2.2    Consent to Amendment to Receivables Facility Documents. The Company has
advised the Global Agent and the Lenders that the parties to the Receivables
Facility Documents, including the Receivables Subsidiary, may amend the
Receivables Facility Documents (the “Receivables Facility Amendment”) to permit
the Receivables Subsidiary to sell or transfer certain Account Receivables (as
defined in the definition of Receivables Related Assets in Section 1.01 of the
Credit Agreement) to third parties in connection with receivables put options,
credit default swaps, credit insurance arrangements or other transactions
pursuant to which the Receivables Subsidiary hedges credit risk related to
account debtors under certain Account Receivables. The Receivables Facility
Amendment is prohibited by Section 7.09 of the Credit Agreement without the
prior written consent of the Required Lenders or the Global Agent, as
applicable, and the Company has requested that the Lenders and the Global Agent
consent to the Receivables Facility Amendment. The Global Agent and the Lenders
hereby consent to the Receivables Facility Amendment subject to, and based upon,
the following terms and conditions:

(a)    the Receivables Facility Amendment and all material documents related
thereto shall be in form and substance reasonably satisfactory to the Global
Agent; and

(b)    the Company shall have delivered on the date the Receivables Facility
Amendment is executed an officer’s certificate on behalf of the Company, which
certificate shall contain a certification that attached thereto are true,
correct and complete copies of the Receivables Facility Amendment and all
material documents related thereto.

 

2



--------------------------------------------------------------------------------

Section 3. Amendments.

3.1    Additional Definition. Section 1.01 of the Credit Agreement is hereby
amended by inserting the following definition in appropriate alphabetical order:

“Fifth Amendment” means that certain Amendment No. 5 to Credit Agreement dated
as of September 23, 2008, among the Company, the Subsidiary Guarantors, the
Lenders party thereto and the Global Agent.

3.2    Amendment to Permitted Acquisition Definition. The definition of
“Permitted Acquisition” set forth in Section 1.01 of the Credit Agreement is
hereby amended by replacing the words “the Closing Date” in clause (ii) thereof
with “September 23, 2008”.

3.3    Amendment to Aggregate Permitted Acquisition Amount and Permitted
Acquisition Amount Definitions. The definition of “Aggregate Permitted
Acquisition Amount” set forth in Section 1.01 of the Credit Agreement is hereby
amended by replacing “$200,000,000” with “$325,000,000”. The definition of
“Permitted Acquisition Amount” set forth in Section 1.01 of the Credit Agreement
is hereby amended by replacing “$200,000,000” with “$325,000,000”.

3.4    Amendment to Negative Covenant on Asset Sales. Section 7.02 of the Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(e) thereof, (ii) replacing the period at the end of clause (f) thereof with “;
and” and (iii) inserting the following clause (g) after clause (f) thereof:

(g)    the Receivables Subsidiary may sell or transfer Account Receivables to
any Person (other than the Company or any of the Company’s Subsidiaries or
Affiliates) in connection with any receivables put option, credit default swap,
credit insurance arrangement or other transaction pursuant to which the
Receivables Subsidiary hedges credit risk related to account debtors under
certain Account Receivables, provided that (i) no obligation of the Receivables
Subsidiary in connection with such transaction shall be guaranteed by the
Company or any Subsidiary of the Company, and (ii) there shall be no recourse to
or obligation of the Company or any Subsidiary of the Company (other than the
Receivables Subsidiary) whatsoever in connection with such transaction other
than pursuant to customary representations, warranties, covenants and
indemnities entered into in connection with such put option, credit default
swap, credit insurance arrangement or other transaction.

3.5    Amendment to Negative Covenant on Liens. Section 7.03 of the Credit
Agreement is hereby amended by (i) deleting the word “or” at the end of clause
(f) thereof, (ii) replacing the period at the end of clause (g) thereof with “;
or” and (iii) inserting the following clause (h) after clause (g) thereof:

(h)    Liens in favor of a Person (other than the Company or any of the
Company’s Subsidiaries or Affiliates) on intellectual property and other
tangible or intangible video digital or entertainment assets of the Company or
any of its Subsidiaries produced, manufactured, developed, marketed or otherwise
distributed by such Person, provided that (i) such Liens do not secure
Indebtedness and (ii) in any twelve month period, the Company or any of the
Company’s Subsidiaries may grant such Liens, provided that the aggregate book
value of the assets subject to such Liens granted in such twelve month period
shall not exceed $20,000,000, and provided further, that in connection with any
such Lien, the Collateral Agent may enter into agreements on behalf of the
Collateral Agent and the Secured Creditors (which agreements shall be in form
and

 

3



--------------------------------------------------------------------------------

substance satisfactory to the Collateral Agent) regarding the relative priority
of such Lien and the Liens created under the Loan Documents and/or the
subordination or impairment of any rights and remedies of the Collateral Agent
and the Secured Creditors in respect of the assets subject to such Lien
(including without limitation, subordinating the Liens in favor of the Global
Agent for the benefit of the Secured Creditors with respect to such assets in
favor of such Person).

3.6    Amendment to Negative Covenant on Investments. Section 7.05 of the Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(q) thereof, (ii) replacing the period at the end of clause (q) thereof with “;
and” and (iii) inserting the following clause (r) after clause (q) thereof:

(r)    the non-cash portion of consideration received in connection with the
Sale Transaction (as defined in the Fifth Amendment) or transactions permitted
pursuant to Section 7.02(f).

Section 4. Effectiveness. This Amendment shall become effective as of the date
hereof, if on or before the date hereof, the following conditions precedent have
been satisfied:

(a)    this Amendment shall have been executed by the Company, the Subsidiary
Guarantors, the Required Lenders and the Global Agent, and counterparts hereof
as so executed shall have been delivered to the Global Agent; and

(b)    the Company shall have executed and delivered to the Global Agent such
other agreements, instruments and other documents as the Global Agent may
reasonably request.

Upon the satisfaction of the foregoing conditions precedent, this Amendment
shall be binding upon and inure to the benefit of the Company, each Lender and
the Global Agent and their respective permitted successors and assigns. After
this Amendment becomes effective, the Global Agent shall furnish a copy of this
Amendment to each Lender and the Company.

Section 5. Miscellaneous.

5.1    Representations and Warranties.

(a)    Each Credit Party, by signing below, hereby represents and warrants to
the Global Agent and the Lenders that:

(i)    such Credit Party has the legal power and authority to execute and
deliver this Amendment;

(ii)    the officers executing this Amendment on behalf of such Credit Party
have been duly authorized to execute and deliver the same and bind such Credit
Party with respect to the provisions hereof;

(iii)    the execution and delivery hereof by such Credit Party and the
performance and observance by such Credit Party of the provisions hereof do not
violate or conflict with the Organizational Documents of such Credit Party or
any law applicable to such Credit Party or result in a breach of any provision
of or constitute a default under any other agreement, instrument or document
binding upon or enforceable against such Credit Party;

 

4



--------------------------------------------------------------------------------

(iv)    no Default or Event of Default exists under the Credit Agreement, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; and

(v)    upon the execution and delivery of this Amendment by such Credit Party,
this Amendment shall constitute a valid and binding obligation of such Credit
Party in every respect, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies.

(b)    The Company, by signing below, hereby represents and warrants to the
Global Agent and the Lenders that each of the representations and warranties set
forth in Article V of the Credit Agreement is true and correct in all material
respects as of the date hereof, except to the extent that any thereof expressly
relate to an earlier date.

5.2    Waiver of Claims. Each Credit Party hereby waives and releases the Global
Agent, the Collateral Agent, and each of the Lenders and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries from any
and all claims, offsets, defenses and counterclaims of which any Credit Party is
aware arising out of or relating to the Credit Agreement and/or the other Loan
Documents, such waiver and release being with full knowledge and understanding
of the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

5.3    Expenses. As provided in the Credit Agreement, but without limiting any
terms or provisions thereof, the Company agrees to pay on demand all reasonable
costs and expenses incurred by the Global Agent in connection with the
preparation, negotiation, and execution of this Amendment, including without
limitation the reasonable costs and fees of the Global Agent’s special legal
counsel, regardless of whether this Amendment becomes effective in accordance
with the terms hereof, and all costs and expenses incurred by the Global Agent,
the Collateral Agent or any Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby.

5.4    Agreements Unaffected. Each reference to the Credit Agreement herein or
in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement shall remain in full force and
effect and be unaffected hereby. This Amendment is a Loan Document.

5.5    Entire Agreement. This Amendment, together with the Credit Agreement and
the other Loan Documents, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

5.6    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts and may be
delivered by facsimile or electronic transmission, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

5.7    Governing Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH CREDIT PARTY HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO

 

5



--------------------------------------------------------------------------------

ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

5.8    JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature pages follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

AMERICAN GREETINGS CORPORATION

By:   

/s/ Gregory M. Steinberg

 

Name:

 

Gregory M. Steinberg

 

Title:

 

Treasurer

 

NATIONAL CITY BANK,

as the Global Agent, the Collateral Agent, the Swing Line Lender, a LC Issuer,
and a Lender

By:   

/s/ Robert S. Coleman

 

Name:

 

Robert S. Coleman

 

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

National City Bank

    By:   

/s/ Robert S. Coleman

       

Name: 

 

Robert S. Coleman

       

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

The Governor and Company

of the Bank of Ireland

    By:   

/s/ Elaine Crowley

       

Name: 

 

Elaine Crowley

       

Title:

 

Authorised Signatory

    By:   

/s/ Emer Dalton

       

Name: 

 

Emer Dalton

       

Title:

 

Authorised Signatory



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

The Bank of New York Mellon

    By:   

/s/ Mark F. Johnston

       

Name: 

 

Mark F. Johnston

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

    By:   

/s/ Victor Pierzchalski

       

Name: 

 

Victor Pierzchalski

       

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

Barclays Bank PLC

    By:   

/s/ Vincent Muldoon

       

Name: 

 

Vincent Muldoon

       

Title:

 

Director MCT – North America



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

FIFTH THIRD BANK

    By:   

/s/ Roy C. Lanctot

       

Name: 

 

Roy C. Lanctot

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

HSBC Bank USA, National Association

    By:   

/s/ Robert J. McArdle

       

Name: 

 

Robert J. McArdle

       

Title:

 

First Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

JP Morgan Chase Bank, N.A.

    By:   

/s/ Gregory T. Martin

       

Name: 

 

Gregory T. Martin

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

KeyBank National Association

    By:   

/s/ Marianne T. Meil

       

Name: 

 

Marianne T. Meil

       

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

    By:   

/s/ Beth A. Henry

       

Name: 

 

Beth A. Henry

       

Title:

 

AVP



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

The Northern Trust Company

    By:   

/s/ Jeffrey P. Sullivan

       

Name: 

 

Jeffrey P. Sullivan

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

PNC Bank, N.A.

    By:   

/s/ Patrick Flaherty

       

Name: 

 

Patrick Flaherty

       

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

RBS CITIZENS, N.A.

    By:   

/s/ Brian H. Gallagher

       

Name: 

 

Brian H. Gallagher

       

Title:

 

Vice President



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

UBS Loan Finance LLC

    By:   

/s/ David B. Julie

       

Name: 

 

David B. Julie

       

Title:

 

Associate Director

          Banking Products           Services, US         By:   

/s/ Irja R. Otsa

       

Name: 

 

Irja R. Otsa

       

Title:

 

Associate Director

          Banking Products           Services, US



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

Scotiabanc Inc.

    By:   

/s/ J.F. Todd

       

Name: 

 

J.F. Todd

       

Title:

 

Managing Director



--------------------------------------------------------------------------------

Signature Page

to

Amendment No. 5 to Credit Agreement

by and among American Greetings Corporation, the Subsidiary Guarantors,

National City Bank, as the Global Agent, and

the Lenders party thereto

 

Name of Institution:    

The Bank of Nova Scotia

    By:   

/s/ Paula Czach

       

Name: 

 

Paula Czach

       

Title:

 

Director



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing Amendment No. 5 to Credit Agreement, dated as of September 23, 2008
(the “Amendment”). Each of the undersigned further agrees that the obligations
of each of the undersigned pursuant to the Subsidiary Guaranty executed by each
of the undersigned shall remain in full force and effect and be unaffected
hereby. Unless otherwise defined herein, each capitalized term used in the
Amendment and not defined herein shall have such meaning ascribed to it in the
Credit Agreement (as defined in the Amendment).

Each of the undersigned, by signing below, hereby waives and releases the Global
Agent, the Collateral Agent, and each of the Lenders and their respective
directors, officers, employees, attorneys, affiliates and subsidiaries from any
and all claims, offsets, defenses and counterclaims of which any of the
undersigned is aware arising out of or relating to the Subsidiary Guaranty and
the other Loan Documents, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE
AMENDMENT, THIS GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Guarantor
Acknowledgment and Agreement as of September 23, 2008.

 

   

AGC, LLC

A.G. INDUSTRIES, INC.

AG INTERACTIVE, INC.

AGP KIDS, INC.

CARLTON CARDS RETAIL, INC.

CLOUDCO, INC.

CREATACARD, INC.

CREATACARD INTERNATIONAL

                LEASING, INC.

CUSTOM HOLDINGS, INC.

JOHN SANDS (AUSTRALIA) LTD.

JOHN SANDS (N.Z.) LTD.

JOHN SANDS HOLDING CORP.

LAKESHORE HOLDING COMPANY

LAKESHORE TRADING COMPANY

PLUS MARK, INC.

QUALITY GREETING CARD

                DISTRIBUTING COMPANY, INC.

THOSE CHARACTERS FROM

                CLEVELAND, INC.

    By:   

/s/ Gregory M. Steinberg

       

Name: 

 

Gregory M. Steinberg

       

Title:

 

Treasurer of each of the foregoing

   

AGCM, INC.

AG.COM, INC.

EGREETINGS NETWORK, INC.

MIDIRINGTONES, LLC

PHOTOWORKS, INC.

    By:   

/s/ Gregory M. Steinberg

       

Name: 

 

Gregory M. Steinberg

       

Title:

 

Assistant Treasurer of each of the foregoing

   

A.G.C. INVESTMENTS, INC.

A.G. EUROPE, INC.

A.G. (UK), INC.

AGC HOLDINGS, LLC

MEMPHIS PROPERTY CORPORATION

    By:   

/s/ Gregory M. Steinberg

       

Name: 

 

Gregory M. Steinberg

       

Title:

 

Vice President and Treasurer of each of the

foregoing